Title: To John Adams from Peter Stephen Duponceau, 19 April 1821
From: Duponceau, Peter Stephen
To: Adams, John


				
					Dear Sir
					Philadelphia, 19. April 1821
				
				The honor you have done me by noticing my weak productions & encouraging my endeavours to be useful to a Country to which I am under So many & Such great obligations; a Country that has kindly received me into its bosom, & treated me (a stranger) as a child of the family, emboldens me to take the liberty of presenting you with a Copy of the proceedings which have taken place on the opening of a Law Institution which I am endeavouring to establish in this City, & in which I have the pleasure to find myself generally Supported by my brethren of the profession. As I have no pecuniary object in view, but am merely influenced by the wish to be useful to my fellow Citizens, you will be disposed to view my efforts with indulgence, & I shall be happy if they meet with your high approbation.  I have the honor to be / With the greatest veneration / and respect / Sir / Your most obedient / humble Servant
				
					Peter S. Du Ponceau
				
				
			